Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not teach in a single embodiment the stage has both “an adhesive property” and “an extra bonding layer”.  The original disclosure seems to teach in the stage has “an adhesive property” in one embodiment and “an extra bonding layer” in a different embodiment.  
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the stage".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1,3-7,9,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (PG Pub 2017/0179097 A1) and Zou et al (PG Pub 2019/0229234 A1).
Regarding claim 1, Zhang teaches a method of integrating microdevices comprising: providing one or more microdevices (micro LEDs 110R, 110B, or 110G, fig. 2G, paragraph [0008]) on a donor substrate (202B); integrating a first microdevice (110R) from the donor substrate to a system substrate (102); providing one or more staging pads (216B, fig. 2G; or 320, fig. 3B) to a second microdevice (110B) on the donor substrate, wherein a top of the second microdevice is higher (fig. 2G) than a top of the first the microdevice; and integrating the second microdevice to the system substrate.  
Furthermore, Zou teaches a top of the second microdevice (310, fig. 5) is higher than a top of the first the microdevice (308 or 309), for the benefit of increasing resolution (paragraph [0033]).
Regarding claim 2, Zhang teaches the method of claim 1, wherein the one or more staging pads are one of a conductive layer, a planarization layer (320, fig. 3B), or a pillar formed on a substrate or microdevice surface.  
Regarding claim 3, Zhang teaches the method of claim 1, wherein the one or more staging pads (216B, fig. 2G) create a connection between the microdevices and the system substrate.  
Regarding claim 4, Zhang teaches the method of claim 1, further comprising providing one or more planarization layers (320, fig. 3A and fig. 3B) over integrated microdevices to the system substrate.  
Regarding claim 5, Zhang teaches the method of claim 4, wherein an opening (filled with electrode 217R, 217G, 217B, fig. 3C) is created in the planarization layer to couple the microdevices to a signal or the system substrate.  
Regarding claim 6, Zhang teaches the method of claim 5, further comprising depositing an electrode (217R, for example, fig. 3C) over the microdevices through the opening in the planarization layer.  
Regarding claim 7, Zhang teaches the method of claim 6, further comprising adding a bonding layer (116B, fig. 2G) to the electrode and the microdevices.  
Regarding claim 9, Zhang does not teach the first microdevice and the second microdevice are overlapped.
Zou teaches the first microdevice and the second microdevice (two of micro LEDs 208-210, fig. 4) are overlapped and connected through a common electrode (one of 211 to 215), for the benefits of increasing resolution and of simplifying manufacturing process (paragraph [0033]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to overlap the first microdevice and the second microdevice and to connect them through a common electrode, for the benefits of increasing resolution and of simplifying manufacturing process.  
Regarding claim 11, Zhang teaches the method of claim 1, wherein the stage (below LEDs) also has an adhesive property (bonding contact 216, fig. 2B) and an extra bonding layer (116, fig. 2G or 320, fig. 3A) is formed on top of the stage. -3- 4883-3502-7244 1075913-000040USD1  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (PG Pub 2017/0179097 A1) and Zou et al (PG Pub 2019/0229234 A1) as applied to claim 1 above, and further in view of Rhee (PG Pub 2015/0054008 A1).
Regarding claim 8, the previous combination remains as applied in claim 1.
Zhang does not teach a reflective layer.
In the same field of endeavor, Rhee teaches a reflective layer (1160, fig. 14) is provided to each microdevice, for the known benefit of reflecting light in the desired direction.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to provide a reflective layer to each microdevice, for the known benefit of reflecting light in the desired direction.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (PG Pub 2017/0179097 A1) and Zou et al (PG Pub 2019/0229234 A1) as applied to claim 1 above, and further in view of OR-Bach et al (PG Pub 2012/0129301 A1).
Regarding claim 10, Zhang remains as applied in claim 1.
Zhang further teaches the method of claim 1, wherein one or more switches (driver 110B, 110R, 110G, fig. 3C) are provided to couple the electrode to each microdevice.
Zhang does not teach the switches to be programmable.
In the same field of endeavor, Or-Bach teaches to make a driver programmable (“pass transistor controlled driver”, paragraph [1358]), for the benefit of achieving cost, area, performance efficiency (paragraph [1434]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the switches to be programmable for the benefit of achieving cost, area, performance efficiency.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-11 have been considered but are moot because of the new ground of rejection.  See rejection above

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899